Citation Nr: 0728869	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for drug and alcohol 
dependency. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978, and from May 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision, which 
denied a claim for service connection for drug and alcohol 
dependency.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The veteran is not shown by the evidence of record to have a 
drug and alcohol dependency that is related to service or a 
service-connected disability.


CONCLUSION OF LAW

Service connection for a drug and alcohol dependency is not 
warranted.  38 U.S.C.A. §§ 105(a), 1110, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1(m) and (n), 3.301 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that the disposition of this claim is based 
on the law, and not the facts of the case.  As such, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter.  See Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2006).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, prohibits, effective for claims filed after October 
31, 1990, payment of compensation for a disability that is a 
result of a appellant's own alcohol or drug abuse.  Moreover, 
§ 8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless the proximate cause of injury, disease 
or death.  38 C.F.R. § 3.1(n) (2006).

38 C.F.R. § 3.301(c)(2) provides that the simple drinking of 
an alcoholic beverage is not of itself willful misconduct.  
The deliberate drinking of a known poisonous substance or 
under conditions which would raise a presumption to that 
effect will be considered willful misconduct.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301(c)(3) provides that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the CAFC held that a veteran could receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  CAFC defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

The veteran is seeking service connection for a drug and 
alcohol dependency.  He essentially contends that he was 
ordered by a sergeant to use opium on a regular basis during 
active duty service.  See Travel Board hearing transcript, 
June 2007.  He also alleges that his inservice drug use led 
to alcohol abuse.  Id.  The veteran's DD Form 214 reflects 
that the reason for the veteran's September 1983 discharge 
was "misconduct-drug abuse." 

According to the veteran's testimony at his June 2007 Travel 
Board hearing, he progressively and frequently used drugs to 
the point of addiction during his active duty service.  It 
was also at this time that he began to have problems with 
alcohol due to his drinking of the beverage for the purpose 
of getting intoxicated.  See Travel Board hearing transcript, 
June 2007.  As mentioned above, drug and alcohol use of this 
nature will be considered willful misconduct under 38 C.F.R. 
§ 3.301(c)(2) and (c)(3).  In addition, the veteran's DD Form 
214 specifically states that he was discharged for misconduct 
related to drug abuse.  Therefore, service connection may not 
be granted as a matter of law according to 38 C.F.R. § 
3.301(a).  

Although the Board is sympathetic to the veteran's situation 
and acknowledges his allegations at the June 2007 Travel 
Board hearing that he was ordered to use drugs by his 
sergeant, the law and regulations provide that compensation 
shall not be paid if the disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  The veteran does not have any recognized 
service-connected disabilities; as such, secondary service 
connection for drug and alcohol dependency is not possible.  
Based on the findings above, particularly the veteran's DD 
Form 214, the clear preponderance of the evidence 
demonstrates that such is the case in this instance.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2006); see also VAOPGPREC 2-97.


ORDER

Entitlement to service connection for drug and alcohol 
dependency is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


